Citation Nr: 0813640	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than February 1, 
2002, for payment of dependent's allowance for the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that, in October 2004, we remanded the issue 
of entitlement to waiver of recovery of an overpayment of 
dependency benefits because it may have been reasonably 
raised by the record.  While the RO informed the veteran in 
June 2007 that the waiver he requested was denied, he has not 
submitted a notice of disagreement.  Therefore, this issue is 
not before the Board.  In the absence of a timely notice of 
disagreement and a substantive appeal, the jurisdiction of 
the Board is limited.

The veteran's claim decided herein was also remanded in 
October 2004.  Since all directed development has been 
conducted, it is properly before the Board at this time.

The Board has granted the motion to advance his case on the 
docket, pursuant to 38 U.S.C.A. § 7101 (West 2002) and 
38 C.F.R. § 20.099(c) (2007).


FINDINGS OF FACT

1.  In February 1995, the veteran married his current spouse.

2.  In January 2002, the veteran notified the RO that he had 
a dependent spouse, not previously known to VA.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 1, 2002, for payment of additional benefits for a 
dependent spouse are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.31, 3.401 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in May 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support a claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the veteran's behalf.  The veteran was 
asked to send evidence related to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in the May 2006 letter.  
In addition, since the veteran's claim is one for an earlier 
effective date, this letter also provided notice on what the 
evidence must show to substantiate his claim.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in September 2006, which was 
prior to the transfer and recertification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

The veteran has contended that the effective date of his 
increased award due to his marriage should be earlier than 
February 1, 2002.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application therefor.  38 U.S.C.A. § 5110(a)

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage.  
38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, in 
pertinent part, the effective date will be the latest of the 
following dates: the date of claim or the date the dependency 
arises.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of the 
Department of Veterans Affair's request.  38 C.F.R. § 
3.401(b)(1).

The earliest date for commencement of payment of an 
additional award of compensation for a dependent spouse is 
the first day of the month following the effective date.  38 
C.F.R. § 3.31.

The evidence in the claims file shows the veteran was 
afforded notice in March 1979 that his previous wife had been 
added as a dependent to his VA benefits, and his payment had 
increased accordingly.

In an April 1994 notice letter, VA informed the veteran that 
he was responsible for reporting any changes to the number of 
his dependents.

In March 2002, the veteran submitted a written statement in 
which he disagreed with the effective date of the dependent 
status of his current wife.  He indicated they were married 
in February 1995.  The RO had assigned an effective date of 
February 2002.

In the February 2003 statement of the case, the RO indicated 
that it received notice of the veteran's marriage to his 
current wife in January 2002.  During that same month, the 
veteran was notified that the effective date of adding this 
dependent to his VA benefits would be February 2002.

In an undated written statement, received by the RO in March 
2003, the veteran indicated that he did not report the death 
of his first wife or the marriage to his second wife.  He did 
not know that it was required.  At his age, he was unable to 
remember what he had been told fifty years ago.

In January 2005, the RO received the same written statement 
from the veteran it had received in March 2003.  This copy of 
the statement showed a date of September 7, 1997.

In January 2005, the veteran submitted a copy of the death 
certificate of his first wife, showing she died on July [redacted], 
1994.

In January 2005, the veteran submitted a copy of the marriage 
license for his current wife, showing they were married in 
February 1995.

In a January 2005 written statement, the veteran indicated 
that he had provided all the vital information regarding his 
dependent status in September 1997.

The Board notes first that some of the documents associated 
with the veteran's claim are missing from the claims file.  
Specifically, the RO indicated that it received notice of the 
veteran's second marriage in January 2002 and issued a 
decision that same month informing the veteran that the 
effective date of adding his dependent spouse to his VA award 
was February 1, 2002.  Such documents are not a part of the 
claims file.

The RO has made numerous attempts to locate these records, 
but they remain missing from the claims file.  The Board 
indicates that the veteran has submitted two copies of a 
written statement.  One was undated and received in March 
2003, and one was dated in September 1997 and received in 
January 2005.  Since the original document was submitted 
without the 1997 date on it, the Board does not accept the 
second submission as evidence that it was dated in September 
1997.

Because the Board accepts the first submission of the 
veteran's written statement as accurate, and the veteran 
admitted that he never previously informed VA of his second 
marriage, we also accept the RO's assertion that it did not 
receive notice of the veteran's current marriage until 
January 2002.

The Board notes that the veteran indicated in his March 2003 
written statement that he did not recall that he needed to 
inform VA of changes in his dependent status because he had 
been given these instructions fifty years ago.  However, an 
April 1994 notice letter, dated just a few months before his 
previous wife's death, indicated that it was the veteran's 
responsibility to report to VA any changes in the status of 
his dependents.  Therefore, the Board finds that the veteran 
has been provided notice regarding his responsibility to 
report such changes.

The effective date of a benefit increase due to marriage is 
the date of the event if proof is received by VA within one 
year of the event.  38 U.S.C.A. § 5110(n).  The veteran's 
marriage certificate indicates he married his current spouse 
in February 1995.  By the veteran's own admission, he did not 
inform VA of this change in his dependent status prior to the 
notice that initiated the current appeal.  Likewise, the RO 
indicated it received notice of this marriage in January 
2002.  Because this notice was not received within one year, 
the effective date must be the date the notice of the 
dependent's existence is received.  This occurred in January 
2002.  Because commencement of payment of this additional 
award is the first day following the effective date, the 
veteran began receiving the benefit on February 1, 2002.  38 
C.F.R. § 3.31.  Such is the correct effective date of the 
increase in benefits, and an earlier effective date must be 
denied.


ORDER

Entitlement to an effective date earlier than February 1, 
2002, for payment of dependent's allowance for the veteran's 
spouse is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


